Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent on 10/20/2022 is vacated in favor of this office action.

Restriction/Election
Claims 1-20 are pending in the Application. Applicant selected Group II without traverse. Claims 15-20 will be
examined. Claims 1-14 are withdrawn.

35 U.S.C. 112(b) second paragraph
Claims 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the
invention.
The term “about 2% to about 20%” in claim 16 is a relative term which renders the claim indefinite. The
term “about to about’ is not defined by the claim, the specification does not provide standard for ascertaining the
requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about 4% to about 10%” in claim 17 is a relative term which renders the claim indefinite. The term
“about to about’ is not defined by the claim, the specification does not provide a standard for ascertaining the
requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope
of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the
rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described ina printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Ross et al. (WO2018014004(A_ 1))
Claim 15 is drawn to any preserved tissue material
Ross et al. teach a flat sheet of fungal material. (example 1).
The material taught by Ross et al. meet the limitations of claims 15, and thus anticipates the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set
forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35
U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time
any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the
obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly
owned at the time a later invention was made in order for the examiner to consider the applicability of 35
U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham `	v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are
applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as
follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harlin et al. (WO2013096891 A1) in view of Ross et al. (W02012071589(A 2)) and further in view of Haneef et al. (Advanced
Materials from Fungal Mycelium: Fabrication and Tuning of Physical Properties 2017)

The claims are drawn to a tissue material with an average thickness of about 0.2-5mm comprising sugar alcohol such as glycerol or sorbitol.  The tissue material has a tensile strength of about 5 kg/cm to about 10 kg/cm2, comprising at least one surface treatment agent selected from a natural or synthetic wax.

Harlin et al. teach Algal thermoplastics comprising plasticizer such as glycerol or sorbitol.
Harli et al. do not teach the exact percentage of the sugar alcohol in the material.
However,
Haneefet al. disclose a mycelium fibrous film which has tensile strength of 11.21 Kg/cm2 which is about at
least about 10Kg/cm’.
Ross et al. teach flat sheet of very strong fungal material {00076] treated with a wax [00051].

The Office does not have the facilities and resources to provide the factual evidence needed in order to
establish that the flat sheet disclosed by Ross et al. does not possess the same, material, structural and functional
characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the Applicant to
provide that the claimed product is different from those taught by the prior art and to establish patentable
differences. See in re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray LOUSPQ 2d 1922 PTO Bd.
Pat. App. & Int. 1989).

The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary
skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for
a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to
determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent
some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount
would have been obvious at the time of Applicant’s invention.

At the time of the invention was made, it would have been obvious and within the scope of one of ordinary
skill in the art to modify the method of Harlin et al. and supplying the nutrient composition at different rate to obtain
the optimal amount. One would have been motivated to do this depending on how soft or flexible one wants the
material to be.
Thus, the invention as a whole was clearly prima facie obvious to one ordinary skill in the art at the time
the invention was made.

Comment
No claim is allowable.

Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner